

116 HR 7358 IH: Mount Rushmore Protection Act
U.S. House of Representatives
2020-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7358IN THE HOUSE OF REPRESENTATIVESJune 25, 2020Mr. Johnson of South Dakota (for himself, Mrs. Hartzler, Mr. Fulcher, Mr. Conaway, Mr. Walberg, Mr. Hagedorn, Mr. Chabot, Mr. Rouzer, Mr. Bergman, Mr. Keller, Mr. Wilson of South Carolina, Mr. Crenshaw, Mr. Smucker, Mr. Davidson of Ohio, Mr. Johnson of Louisiana, and Mr. Meuser) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide that no Federal funds shall be used to alter, change, destroy, or remove, in whole or in part, any name, face, or other feature on the Mount Rushmore National Memorial.1.Short titleThis Act may be cited as the Mount Rushmore Protection Act.2.FindingsCongress finds the following:(1)Mount Rushmore National Memorial is America’s Shrine of Democracy.(2)The Mount Rushmore National Memorial depicts the faces of Presidents George Washington, Thomas Jefferson, Theodore Roosevelt, and Abraham Lincoln, with the beauty of the Black Hills of South Dakota.3.Prohibition on use of Federal fundsNo Federal funds shall be used to alter, change, destroy, or remove, in whole or in part, any name, face, or other feature on the Mount Rushmore National Memorial.